Citation Nr: 0830747	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation higher than 70 
percent for service-connected post-traumatic stress disorder 
(PTSD) with major depression, recurrent, without psychotic 
features.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to April 
1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2004 
and December 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon. 

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board received additional evidence from the veteran at 
the Travel Board hearing, which was accompanied by a waiver 
of the veteran's right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the veteran's claims.  

At the Travel Board hearing, the Board notes that the veteran 
mentioned that he had attended a Social Security hearing and 
was told by the Administrative Law Judge who made the ruling 
that he could not go back to his previous type of employment.  
The veteran also submitted a letter dated in June 2008 
written by one of his neighbors that read that the veteran 
had told him that he had recently attended a Social Security 
hearing where the vocational expert said that the veteran was 
not able to return to his prior profession as a commercial 
loan officer.  Thus, the record indicates that the veteran 
has applied for social security disability benefits.  VA has 
a duty to obtain Social Security Administration (SSA) records 
when they may be relevant to a claim.  38 U.S.C.A. 
§ 5103(A)(c)(3); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  In light of the foregoing, the Board finds 
that a remand is necessary in order to obtain the veteran's 
SSA records.  The Board also observes that the most recent VA 
treatment records of record are dated in 2005, almost three 
years ago.  Therefore, VA treatment records should also be 
obtained on remand.  

In addition, the Board notes that the veteran's last PTSD 
examination was conducted in November 2003, almost five years 
ago.  As a result of this matter being returned to obtain SSA 
treatment records, the examination report will unfortunately 
become even older.  Thus, because governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment as well as to provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim, the veteran 
should be afforded a current psychiatric examination.  See 38 
U.S.C.A.  § 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2007); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991);  
Fenderson v. West, 12 Vet. App. 119 (1999).   

Furthermore, the veteran essentially contends that he 
currently suffers from hearing loss and tinnitus due to 
acoustic trauma sustained during military service as a result 
of military noise exposure to include combat noise.  The 
Board notes that the veteran is shown to demonstrate a 
current hearing impairment as defined by VA regulation as 
well as current tinnitus.  Additionally, the record reflects 
that the veteran is in receipt of the Combat Action Ribbon 
(CAR).  Thus, the Board finds that exposure to combat noise 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service and his own account of 
such exposure are sufficient evidence of acoustic trauma 
during service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007); Collette v. Brown, 82 F.3d 389 (1996).  
However, the Board notes that the only medical nexus opinion 
of record regarding whether the veteran's current hearing 
loss and tinnitus are related to combat noise exposure is 
inadequate as it contains contradictory statements.  Indeed, 
October 2005 VA audiologist initially wrote that the 
configuration of the veteran's hearing loss was not 
consistent with the effects of noise exposure because the 
veteran had fairly flat hearing loss in both ears; however, 
he later wrote in the same paragraph that unless the 
veteran's service treatment records indicated normal hearing 
in both ears at the time of discharge, it was at least as 
likely as not that the veteran's hearing loss and tinnitus 
were caused by or the result of acoustic trauma in service 
because the veteran was too young to explain his hearing loss 
entirely as being age-related and the noise exposure he 
experienced in combat was more intense and of higher impact 
than any noise experienced outside of service.  As the 
October 2005 audiologist's opinion is clearly inadequate, the 
Board finds that a remand for another audiological 
examination and medical opinion regarding the relationship 
between the veteran's hearing loss and tinnitus and service 
is warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); see Wade v. West, 11 Vet. App. 302 
(1998)(holding that the provisions of 38 C.F.R. § 1154(b) do 
not obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request copies of 
the decision and medical records used by 
that agency in making a determination on 
behalf of the veteran for SSA benefits 
purposes.  Any such records received 
should be associated with the veteran's 
claims folder.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims folder.  

2.  All outstanding VA treatment records 
pertaining to any treatment the veteran 
has received for psychiatric or hearing-
related problems from November 2005 to the 
present should be obtained and associated 
with the claims folder.  The search should 
include any archived or retired records.  
If no records are available, please make 
specific note of that fact in the claims 
file.  

3.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
psychiatric disability.  The examiner must 
conduct a detailed mental status 
examination and address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's psychiatric 
disability consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the 
basis of the veteran's service-connected 
psychiatric disability alone, the examiner 
is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected psychiatric disability and any 
other nonservice-connected psychiatric 
disorders which may be found.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.  The examiner 
should also specifically provide an 
opinion regarding whether the veteran's 
service-connected psychiatric disability 
alone, without consideration of other 
disorders, results in total occupational 
and social impairment.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Schedule the veteran for an 
audiological examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  (Please 
note that the veteran is in receipt of the 
Combat Action Ribbon and contends that he 
currently suffers from hearing loss and 
tinnitus due to acoustic trauma sustained 
as a result of military noise exposure to 
include combat noise.  Please accept the 
veteran's account of in-service combat 
noise exposure as fact.) 

The examiner should state whether any 
hearing loss and/or tinnitus found on 
examination is clearly and convincingly 
not the result of combat noise exposure.  
If the examiner concludes that hearing 
loss and/or tinnitus is clearly and 
convincingly not the result of combat-
related noise exposure, then he or she 
should further opine whether a hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability of less than 50 
percent) causally or etiologically related 
to any symptomatology shown in service or 
any other incident thereof.  The examiner 
should provide a thorough rationale for 
his or her opinion.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.

5.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.
 

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




